Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 1 of 17 PageID 2683




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    CHRISTINA HAEGELE,

          Plaintiff,

    v.                                    Case No. 8:19-cv-2750-T-33CPT

    GRADY JUDD, et al.,

         Defendants.
    ______________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendants Sheriff Grady Judd, Reginald Green, and Joseph

    Hicks’ Motion in Limine to Exclude Testimony of Charles

    Boswell (Doc. # 100), filed on October 21, 2020. Plaintiff

    Christina      Haegele,     individually      and     as    personal

    representative of the estate of Chance Haegele, responded on

    November 4, 2020. (Doc. # 107). Defendants replied on November

    16, 2020. (Doc. # 110). The Motion is granted.

    I.    Background

          This is a Section 1983 and wrongful death case filed by

    Haegele, as personal representative of the estate of her

    deceased son, who was shot and killed by two Polk County

    Sheriff deputies — Green and Hicks — near his home on March

    20, 2018. (Doc. # 22). Haegele initiated this action on



                                      1
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 2 of 17 PageID 2684




    November 15, 2019 (Doc. # 1), and the case has proceeded

    through discovery.

            Haegele intends to rely on her expert Charles Boswell’s

    testimony at trial. In his report, Boswell concludes — based

    on the placement of Green’s shell casings at the scene of the

    shooting — that Green “was advancing on Chance as Chance

    remained stationary at the base of [a] bush” at the scene.

    (Doc. # 100-1 at 8). He maintains that “Chance did not emerge

    from the bush.” (Id.). Based upon the ejection pattern of

    Hicks’s    shell   casings,    Boswell   concludes   that   Hicks   was

    stationary and “that he shot into the bush at a target which

    per his admission he could not see nor could he verify was

    armed.” (Id.). Additionally, Boswell opines that the crime

    scene      technician’s       admittedly    not-to-scale      diagram

    misrepresents the measurements from the scene of the shooting

    because the diagram gives the impression “that Chance exited

    from the bush, traveled northwest, and was [in] very close

    proximity of [] Green who was stationary and within feet just

    south of Chance.” (Id. at 7).

            In a Rule 26 disclosure, Boswell states that he has “not

    testified as an expert witness in the last 4 years other than

    in [his] capacity as a law enforcement officer with the

    Hillsborough County Sheriff’s Department.” (Doc. # 100-2).


                                       2
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 3 of 17 PageID 2685




    Boswell does “not have any publications relevant” and is

    charging $275 per hour. (Id.). The parties took Boswell’s

    deposition. (Doc. # 100-3).

            Now, Defendants seek to exclude Boswell’s testimony.

    (Doc.    #   100).   Haegele   has   responded   (Doc.   #   107),   and

    Defendants have replied. (Doc. # 110). The Motion is ripe for

    review.

    II.     Discussion

            A.   Expert Affidavit

            As a preliminary matter, the Court will not consider the

    affidavit of Boswell attached to Haegele’s response to the

    Motion. (Doc. # 107-1). This affidavit is an untimely and

    impermissible attempt to supplement Boswell’s reports with

    additional opinions and greater explanations for the opinions

    described in his original reports.

            “An expert report may be supplemented, pursuant to Rule

    26(e), when the party learns that the original disclosure was

    incomplete or incorrect, but may not be supplemented in order

    to cure a major omission or to remedy an expert’s inadequate

    or incomplete preparation.” Lincoln Rock, LLC v. City of

    Tampa, No. 8:15-cv-1374-T-30JSS, 2016 WL 6818959, at *4 (M.D.

    Fla. Nov. 18, 2016). “[A] party cannot abuse Rule 26(e) to

    merely bolster a defective or problematic expert witness


                                         3
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 4 of 17 PageID 2686




    report.” Companhia Energetica Potiguar v. Caterpillar Inc.,

    No. 14-CV-24277, 2016 WL 3102225, at *6 (S.D. Fla. June 2,

    2016).

          “If a party fails to provide information or identify a

    witness as required by Rule 26(a) or (e), the party is not

    allowed to use that information or witness to supply evidence

    on a motion, at a hearing, or at a trial, unless the failure

    was substantially justified or is harmless.” Fed. R. Civ. P.

    37(c)(1). “Courts have broad discretion to exclude untimely-

    disclosed expert witness testimony — even when they are

    designated as ‘supplemental’ reports.” Companhia Energetica

    Potiguar, 2016 WL 3102225, at *5.

          Here, Boswell’s affidavit was made directly in response

    to   the   arguments   in   the    instant   Motion   and,   thus,   was

    disclosed    long   after    the    expert    reports     deadline   and

    discovery deadline had passed. See Id. at *7 (declining to

    consider    “untimely-provided       supplemental       expert   report”

    submitted “after [defendant] filed its summary judgment and

    Daubert motions” in an attempt to “respon[d] to the argument

    that [the expert] inspected the wrong product”). Boswell’s

    affidavit    adds   information     about    his   qualifications    and

    experience and clarifies his opinions — all of which he could

    have done in his original report. See Lincoln Rock, LLC, 2016


                                        4
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 5 of 17 PageID 2687




    WL 6818959, at *6 (striking an expert’s declaration filed in

    response to a Daubert motion as “an untimely supplemental

    report” because it “add[ed] additional layers of analysis,

    research, and background which were available to him at the

    time that he served his Initial Report”).

          Furthermore,    the   Court   agrees   with   Defendants   that

    allowing the untimely affidavit would cause them to “suffer

    prejudice”    because    they   “lack[]   opportunity    to   conduct

    further discovery to defend against opinions that could have

    been timely disclosed.” (Doc. # 110 at 3); see Lincoln Rock,

    LLC, 2016 WL 6818959, at *6 (“[A]ny supplementation at this

    late stage is highly prejudicial to the [defendant].”). Thus,

    Boswell’s affidavit is stricken as an untimely supplemental

    report.

          B.    Daubert Analysis

          Federal Rule of Evidence 702 states:

          A witness who is qualified as an expert by
          knowledge,   skill,    experience,   training,    or
          education may testify in the form of an opinion or
          otherwise   if:   (a)   the  expert’s    scientific,
          technical, or other specialized knowledge will help
          the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is
          based on sufficient facts or data; (c) the
          testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied
          the principles and methods to the facts of the case.
    Fed. R. Evid. 702.


                                        5
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 6 of 17 PageID 2688




          Implementing          Rule     702,    Daubert        v.    Merrell       Dow

    Pharmaceuticals, Inc., 509 U.S. 579 (1993), requires district

    courts to ensure that any and all scientific testimony or

    evidence admitted is both relevant and reliable. See Id. at

    589–90. The Daubert analysis also applies to non-scientific

    expert testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 137,

    147 (1999). District courts must conduct this gatekeeping

    function    “to    ensure     that    speculative,         unreliable     expert

    testimony    does     not    reach    the    jury       under    the   mantle    of

    reliability       that      accompanies          the    appellation      ‘expert

    testimony.’” Rink v. Cheminova, Inc., 400 F.3d 1286, 1291

    (11th Cir. 2005).

          The Eleventh Circuit “requires trial courts acting as

    gatekeepers to engage in a ‘rigorous three-part inquiry.’”

    Hendrix v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010).

    The district court must assess whether:

          (1) the expert is qualified to testify competently
          regarding the matters he intends to address; (2)
          the methodology by which the expert reaches his
          conclusions is sufficiently reliable as determined
          by the sort of inquiry mandated in Daubert; and (3)
          the testimony assists the trier of fact, through
          the application of scientific, technical, or
          specialized expertise, to understand the evidence
          or to determine a fact in issue.
    Id. The proponent of the expert testimony bears the burden of

    showing,    by    a   preponderance         of    the    evidence,     that     the


                                            6
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 7 of 17 PageID 2689




    testimony satisfies each of these requirements. Id. The Court

    will address each aspect of the three-part inquiry below.

          1.    Qualifications

          The first question under Daubert is whether the proposed

    expert witness, Charles Boswell, is qualified to testify

    competently regarding the matters he intends to address. City

    of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563 (11th

    Cir. 1998). An expert may be qualified “by knowledge, skill,

    experience,    training,   or   education.”   Fed.       R.    Evid.    702.

    “Determining whether a witness is qualified to testify as an

    expert ‘requires the trial court to examine the credentials

    of the proposed expert in light of the subject matter of the

    proposed testimony.’” Clena Invs., Inc. v. XL Specialty Ins.

    Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)(quoting Jack v.

    Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308, 1314–16 (N.D. Ga.

    2002)).

          “This inquiry is not stringent, and so long as the expert

    is   minimally   qualified,     objections   to    the    level    of   the

    expert’s    expertise   [go]    to   credibility    and       weight,   not

    admissibility.” Id. (citations and internal quotation marks

    omitted). The Court is mindful that its “gatekeeper role under

    Daubert ‘is not intended to supplant the adversary system or

    the role of the jury.’” Maiz v. Virani, 253 F.3d 641, 666


                                         7
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 8 of 17 PageID 2690




    (11th Cir. 2001)(quoting Allison v. McGhan, 184 F.3d 1300,

    1311 (11th Cir. 1999)).

           Defendants    argue    that     Boswell        is   not   qualified   to

    testify as an expert because, in the Rule 26 disclosure (Doc.

    # 100-2), he disclosed “no education history, no professional

    licensing    or    certification,      and       no    professional    society

    membership.” (Doc. # 100 at 5). Additionally, Boswell has not

    testified as an expert witness in the last four years and he

    provides no information about his earlier work as an expert.

    (Id.). As for work experience, Boswell’s Rule 26 disclosure

    at most indicates that he was an officer with the Hillsborough

    County Sheriff’s Department at some recent time. (Id.).

           Defendants    ignore,     however,         that     Boswell    provided

    greater detail about his education and professional history

    in his deposition. Specifically, he explained that has a

    bachelor’s degree in criminal justice and a master’s degree

    in criminal justice with a concentration in forensic science

    from St. Leo University. (Doc. # 100-3 at 7:6-14). Boswell

    also   stated     that   he   worked       for   the    Hillsborough    County

    Sheriff’s Office from 1991 to 2017, where he served for many

    years as a detective in the major crimes division. (Id. at

    6:7-16).




                                           8
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 9 of 17 PageID 2691




          In light of this education and experience, as well as

    Defendants’ limited argument on the issue of qualifications,

    the Court finds that Boswell meets the lenient qualifications

    standard.

          2.    Reliability

          The next question is whether Boswell’s methodology is

    reliable. “Exactly how reliability is evaluated may vary from

    case to case, but what remains constant is the requirement

    that the trial judge evaluate the reliability of the testimony

    before allowing its admission at trial.” United States v.

    Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004)(citing Fed. R.

    Evid. 702, Advisory Committee Notes (2000)). There are four

    recognized, yet non-exhaustive, factors a district court may

    consider in evaluating reliability:

          (1) whether the expert’s methodology has been
          tested or is capable of being tested; (2) whether
          the technique has been subjected to peer review and
          publication; (3) the known and potential error rate
          of the methodology; and (4) whether the technique
          has been generally accepted in         the proper
          scientific community.

    Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

    2016)(citations omitted). A district court can take other

    relevant    factors   into   account    as   well.   Id.   (citations

    omitted).




                                      9
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 10 of 17 PageID 2692




           “Although an opinion from a non-scientific expert should

     receive the same level of scrutiny as an opinion from an

     expert who is a scientist, some types of expert testimony

     will not naturally rely on anything akin to the scientific

     method, and thus should be evaluated by other principles

     pertinent to the particular area of expertise.” Washington v.

     City of Waldo, Fla., No. 1:15CV73-MW/GRJ, 2016 WL 3545909, at

     *3 (N.D. Fla. Mar. 1, 2016)(citing Fed. R. Evid. 702, Advisory

     Committee Notes (2000)). Still, “[i]f the [expert] witness is

     relying     solely     or     primarily       on     experience,    then,”    in

     establishing reliability, “the witness must explain how that

     experience     leads     to     the   conclusion         reached,    why     that

     experience is a sufficient basis for the opinion, and how

     that experience is reliably applied to the facts.” Frazier,

     387 F.3d at 1261 (citation and internal quotation marks

     omitted). The Court’s analysis as to reliability “focus[es]

     ‘solely on principles and methodology, not on the conclusions

     that they generate.’” Seamon, 813 F.3d at 988 (citation

     omitted).

           Defendants        challenge         Boswell’s          methodology       in

     “reconstructing”        the     crime        scene     and    evaluating      the

     reliability    of    the    crime     scene        diagram   prepared   by    the

     Sheriff’s Office’s forensics technician. (Doc. # 100 at 6).


                                             10
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 11 of 17 PageID 2693




     They   also   challenge    Boswell’s        methodology       regarding       his

     opinions about the shell casings and Hicks and Green’s alleged

     movement during the shooting based on the shell casings, as

     well as Chance’s location before and during the shooting.

     (Id. at 7-10). The only sentence regarding methodology in

     Boswell’s report is as follows: “[Boswell] inspected and

     reconstructed      the   incident       scene     via     triangulation        by

     utilizing the measurements provided by CSI Kistler.” (Doc. #

     100-1 at 7).

            In his deposition, Boswell explained that he personally

     visited    the   scene    of    the     shooting        and   confirmed       the

     measurements taken by CSI Kistler. (Doc. # 100-3 at 10:24-

     12:4). He then reviewed whether the diagram created by CSI

     Kistler,   which      states   openly      that   it    is    not   to   scale,

     “misrepresents” the crime scene. (Id. at 11:6-11, 32:5-18;

     Doc. # 100-1 at 7). After doing so, Boswell opined that,

     although CSI Kistler’s measurements of the scene were “indeed

     accurate,”     they    “were   not    properly         represented       in   her

     diagram.” (Doc. # 100-1 at 7). For example, despite the

     measurements “plac[ing] Chance’s feet at the base of the

     bush,” the diagram “depict[s] Chance’s final resting point”

     as “northwest of the bush.” (Id.). According to Boswell, the

     diagram’s depiction of the shell casings suggests that “Green


                                           11
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 12 of 17 PageID 2694




     was stationary at the time of the shooting,” but Boswell

     believes the measurements of the shell casings support that

     Green “was advancing on Chance” while shooting. (Id. at 8).

     Boswell opined that the diagram’s depiction of Hicks’s shell

     casings    is   an   accurate   representation     of   the     actual

     measurements. (Id.). Based on these measurements of the shell

     casings’    locations,     Boswell    opines    that    Hicks     “was

     stationary” and “simply fired into the bush at an unknown

     target in response to [] Green’s gunfire.” (Id.).

           The Court agrees with Defendants that much of Boswell’s

     methodology is unreliable. First, Boswell’s methodology for

     estimating Hicks and Green’s positions based on the shell

     casings is unreliable. Boswell did not test Hicks and Green’s

     firearms — or even the same type of firearms — to determine

     the distance shell casings are typically ejected from those

     weapons. Nor has Boswell referred to any literature regarding

     the reliability of the testing of shell casing ejection

     patterns. See United States v. Fultz, 18 F. Supp. 3d 748,

     757–58 (E.D. Va. 2014)(excluding firearms and shooting scene

     reconstruction expert’s testimony because the expert “did not

     indicate at trial whether a method for determining the origin

     of a gunshot from the location of spent casings has been (or

     can be) tested, nor did he indicate whether such a method has


                                      12
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 13 of 17 PageID 2695




     been subjected to peer review and publication,” failed to

     identify “any literature supporting the theory that one could

     determine the origin of a shot based on the location of shell

     casings at a crime scene,” and failed to address “the known

     or potential error rate of [his] chosen method of determining

     shooter location”).        Furthermore, there is no information

     regarding Boswell’s methodology in determining Hicks and

     Green’s supposed movement while shooting based on the shell

     casings.

           Thus,   the    Court   concludes    that    Boswell’s     testimony

     regarding the shell casings and the supposed meaning of their

     placement is unreliable. See Mighty v. Miami-Dade County, No.

     14-23285-CIV, 2019 WL 4306942, at *5 (S.D. Fla. Aug. 9,

     2019)(finding       an   expert’s   methodology     in    conducting   an

     “ejection pattern analysis to reach his conclusion regarding

     the location of Officer Carballosa when he fired his weapon”

     unreliable where the expert had done testing — actually

     shooting the weapon at issue and measuring how the shell

     casings fell — but could not explain the reliability of this

     testing method or “point to any literature that explains the

     circumstances       when     offhand     shooting    is     a    reliable

     methodology”), report and recommendation adopted, No. 14-

     23285-CIV, 2019 WL 4305847 (S.D. Fla. Sept. 10, 2019). Thus,


                                         13
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 14 of 17 PageID 2696




     Boswell   may   not    testify    on       Hicks    and    Green’s      supposed

     positions or movements based on the shell casings.

           Nor may Boswell opine as to whether Chance “lunged” from

     the bush or “crouched in the bush” before and during the

     shooting. Boswell’s methodology involved reviewing the crime

     scene measurements taken by CSI Kistler. (Doc. # 100-1 at 7).

     But CSI Kistler took her measurements of the scene after the

     shooting and after medical aid had been performed on Chance,

     which likely resulted in the movement of Chance’s body to

     some degree. Boswell has not presented a reliable methodology

     for determining where Chance was located and how he was

     behaving before he was shot based on where his body ultimately

     fell and was given medical attention. For that reason, Boswell

     may not proffer his opinion on Chance’s location or actions

     before and during the shooting. See Sanchez v. Jiles, No.

     CV1009384MMMOPX, 2012 WL 13005996, at *9 (C.D. Cal. June 14,

     2012)(“Clark    identifies       no    source        for       his   conclusions

     regarding the decedent’s position at the time he was shot

     other than the autopsy report, and fails to demonstrate that

     his   expertise       in   shooting         scene        reconstruction     and

     investigative     procedures     permits           him    to    draw   reliable

     conclusions on that subject.”).




                                           14
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 15 of 17 PageID 2697




           However, Boswell’s methodology of reviewing the crime

     scene measurements and comparing them to the crime scene

     diagram is reliable to the limited extent Boswell opines on

     how the diagram is not to scale with the measurements. That

     is, Boswell’s testimony is reliable concerning the divergence

     between the diagram and the measurements themselves. So, for

     example, his opinion that the diagram did not accurately

     reflect Chance’s final resting point because the measurements

     “place Chance’s feet at the base of the bush” rather than

     “northwest    of   the   bush   as   depicted    in    the   diagram”   is

     reliable.

           3.     Assistance to Trier of Fact

           Expert testimony must also assist the trier of fact.

     Fed. R. Evid. 702. “By this requirement, expert testimony is

     admissible    if   it    concerns    matters    that   are   beyond     the

     understanding of the average lay person.” Frazier, 387 F.3d

     at 1262 (citation omitted). “[T]he court must ‘ensure that

     the proposed expert testimony is “relevant to the task at

     hand,” . . . i.e., that it logically advances a material

     aspect of the proposing party’s case.’” Allison, 184 F.3d at

     1312 (citation omitted).

           So, while “[t]he ‘basic standard of relevance . . . is

     a liberal one,’ Daubert, 509 U.S. at 587, . . .[,] if an


                                          15
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 16 of 17 PageID 2698




     expert opinion does not have a ‘valid scientific connection

     to the pertinent inquiry[,]’ it should be excluded because

     there is no ‘fit.’” Boca Raton Cmty. Hosp., Inc. v. Tenet

     Health     Care     Corp.,      582   F.3d   1227,   1232      (11th    Cir.

     2009)(citations         omitted).     “Proffered     expert      testimony

     generally will not help the trier of fact when it offers

     nothing more than what lawyers for the parties can argue in

     closing arguments.” Frazier, 387 F.3d at 1262-63 (citation

     omitted).

            Defendants argue that Boswell’s testimony should also be

     excluded because it would not help the jury. (Doc. # 100 at

     10-11). The Court need only address this argument as to

     Boswell’s anticipated testimony that has not already been

     excluded. That is, Boswell’s testimony regarding the specific

     ways     that     the   crime    scene     diagram   differs     from   the

     measurements of the crime scene.

            Ultimately, the Court concludes that this testimony —

     although reliable — would not assist the jury. The crime scene

     diagram states that it is not to scale, so no testimony is

     needed to prevent the jury from assuming that the diagram is

     to scale. Furthermore, as Boswell acknowledged during his

     deposition, numerous photographs of the crime scene were

     taken. (Doc. # 100-3 at 32:20-33:7). These photographs will


                                           16
Case 8:19-cv-02750-VMC-CPT Document 116 Filed 11/23/20 Page 17 of 17 PageID 2699




     enable the jury to understand the actual layout of the crime

     scene. Finally, the jury will have access to the crime scene

     measurements     themselves,     which    Boswell    admitted      were

     accurate. (Doc. # 100-1 at 7).

           In short, Boswell’s testimony regarding the divergence

     between the crime scene measurements and the not-to-scale

     crime scene diagram will not assist the jury. This testimony

     is not beyond the understanding of a lay person. Thus, Boswell

     may not offer this testimony at trial.

           Accordingly, it is
           ORDERED, ADJUDGED, and DECREED:
           Defendants   Sheriff     Grady   Judd,   Reginald   Green,    and

     Joseph Hicks’ Motion in Limine to Exclude Testimony of Charles

     Boswell (Doc. # 100) is GRANTED. The testimony of Mr. Boswell

     is excluded.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     23rd day of November, 2020.




                                       17
